Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Stark on 1/3/2022.

The application has been amended as follows: 
Claim 21 has been amended to --A bone fastener assembly for connecting a bone to a stabilizing construct, comprising:
a connecting member including a connecting member axis extending from a proximal end to a distal end, a first opening adjacent the proximal end, a second opening adjacent the distal end, and a transverse passageway open to the proximal end to receive the stabilizing construct;
a fastener seat including a first end, a second end, and a fastener passageway extending from the first end to the second end along a seat axis, the first end including a connecting member interface configured to movably couple to the distal end of the connecting member;
a bone fastener including a shank and a circular head, the shank including a reduced. diameter portion and extending though the fastener passageway, the head engaging a head-mating surface of the fastener seat, wherein interaction between the head and the head-mating surface of the fastener seat operate to restrict movement of the shank relative to the seat axis; 


wherein the modular T-shaped head adapter includes an annular groove formed about a head axis on each side of a body of the T-shaped head adapter, the annular groove configured to engage a cooperating groove in the fastener seat to prevent splaying.

Claim 23 and 24 are cancelled.

Claim 31 has been amended to -- A pedicle screw assembly comprising:
a saddle configured to receive a stabilizing construct, the saddle including a saddle axis extending from a proximal end to a distal end, a first opening adjacent the proximal end and a second opening adjacent the distal end;
a screw seat including a first end, a second end, and a screw passageway extending from the first end to the second end along a seat axis, the first end including a saddle interface coupleable to the distal end of the saddle;
a screw including a shank and a head, the shank including a reduced diameter portion and extending though the screw passageway, the head engaging a head-mating surface of the screw seat, wherein interaction between the head and the head-mating surface of the screw seat operate to restrict movement of the shank relative to the saddle axis;
a modular T-shaped head adapter formed by coupling a first half head to a second half head around the reduced diameter portion of the shank extending below the head of the screw; and 
wherein the modular T-shaped head adapter includes an annular groove formed about a head axis on each side of a body of the T-shaped head adapter, the annular groove configured to engage a cooperating groove in the screw seat to prevent splaying.


Claim 39 has been amended to -- A pedicle screw assembly comprising:
a saddle configured to receive a stabilizing construct, the saddle including a saddle axis extending from a proximal end to a distal end, a first opening adjacent the proximal end and a second opening adjacent the distal end;
a screw seat including a first end, a second end, and a screw passageway extending from the first end to the second end along a seat axis, the first end including a saddle interface coupleable to the distal end of the saddle; 
a screw including a shank and a T-shaped head, the shank including a reduced diameter portion and extending though the screw passageway, the head engaging a head-mating surface of the screw seat, wherein interaction between the T-shaped head and the head-mating surface of the screw seat operate to restrict movement of the shank relative to the saddle axis;
wherein the T-shaped head is modular and includes two separable halves coupleable around the reduced diameter portion of the shank along a proximal end of the pedicle screw; and
wherein the modular T-shaped head includes an annular groove formed about a head axis on each side of a body of the T-shaped head, the annular groove configured to engage a cooperating groove in the screw seat to prevent splaying.

Claims 43-46 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773